Citation Nr: 0004402	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-28 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to July 23, 1998, for 
assignment of a disability rating of 20 percent for residuals 
of a fractured right clavicle with impingement syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
January 1971.
This matter arises from a decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  The veteran noted his disagreement with the 
effective date of the increased rating and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.

The Board notes that this claim originated as an appeal of 
multiple issues of service connection and assigned ratings.  
All of those matters have been resolved and are no longer 
before the Board for consideration.  See Thomas v. Brown, 9 
Vet. App. 269, 270, (1996).  In particular, in his September 
1998 notice of disagreement, the veteran expressed his 
satisfaction with the 20 percent rating for his right 
shoulder disability and indicated his intent to appeal only 
the assigned effective date.  


FINDINGS OF FACT

1.  On December 8, 1994, the veteran filed a claim for an 
increased rating for his service-connected right clavicle.

2.  The veteran was assigned a 10 percent rating effective 
December 8, 1994, and a 20 percent rating effective July 23, 
1998.   

3.  The earliest date that motion of the veteran's right 
shoulder was shown to be limited to shoulder level was 
December 24, 1997.  


CONCLUSION OF LAW

The criteria for an effective date of December 24, 1997, for 
assignment of a 20 percent disability rating for residuals of 
fractured right clavicle with impingement syndrome have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400(b)(2), 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, Part IV, 
Diagnostic Codes 5200-5203, 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as provided in 38 C.F.R. § 3.400(o)(2), the general 
rule is that the effective date of an increased rating based 
on a claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  The effective date 
for an award of increased compensation to a veteran shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date, otherwise, the 
effective date is the date of receipt of claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2).  

In the instant case, the veteran filed a claim in December 
1994, requesting a compensable rating for his service-
connected right clavicle.  He asserted that he had restricted 
motion, cracking noises, and arthritic pain in his right 
shoulder.  VA outpatient treatment records covering the 
period from May 1991 through September 1994 showed no 
complaints and clinical findings regarding the right clavicle 
or shoulder.  

The residuals of the veteran's fractured right clavicle are 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5200-5203, which refer to the shoulder and arm.  According to 
Diagnostic Code 5203, which considers impairment of the 
clavicle and scapula, a 10 percent rating is warranted for 
malunion or nonunion without loose movement, and a 20 percent 
rating is warranted for nonunion with loose movement or 
dislocation.  Otherwise impairment of function of the 
contiguous joint is considered.  Diagnostic Code 5201 refers 
to limitation of motion of the arm.  Under this particular 
code, a 20 percent rating is warranted for limitation to 
shoulder level, and a 30 percent rating is warranted for 
limitation to midway between side and shoulder level.  The 
remaining diagnostic codes apply to impairment of the humerus 
and ankylosis of the scapulohumeral articulation and are not 
for consideration here.  

As is apparent from the medical evidence of record, the 
residuals of the veteran's fractured right clavicle caused 
him pain and discomfort consistently from the December 1994 
date of his claim, but there is no clear medical evidence of 
limitation of motion of the right arm or shoulder to a 
compensable degree until the 1998 VA examination report.  A 
February 1995 VA examination noted his report of worsening 
symptoms of weakness, pain, paresthesia, and limitation of 
motion of his right shoulder over the past 3-4 years.  While 
the examiner found decreased range of motion of the right 
shoulder by gross examination, fine evaluation revealed 
flexion to 110 degrees, extension to 50 degrees, abduction to 
112 degrees, and rotation to 80 degrees.  There was 
crepitation with articulation and point tenderness at the 
acromio-clavicular joint.  The shoulders were asymmetrical 
with the right being somewhat lower than the left, but no 
indication of limitation of abduction of his arm to 90 
degrees or less.  Radiographs of the right clavicle revealed 
an old healed fracture in the mid region of the right 
clavicle with slight widening of the AC joint which may be 
related to a partial ligamentous disruption.  The right 
shoulder radiograph indicated mild degenerative changes 
involving the bony structure of the right shoulder joint.  
The examiner noted a diagnosis of probable degenerative joint 
disease of the right shoulder and perhaps rotator cuff 
degeneration, in addition to a history of fractured right 
clavicle with abnormal fusing.  

The veteran was assigned a 10 percent rating based upon 
malunion of the right clavicle.  The restricted motion of the 
shoulder joint was non-compensable according to the pertinent 
diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (1995).  The veteran appealed that determination and 
subsequent to an April 1996 Board remand, he was afforded 
further VA examination by a fee basis orthopedic physician.  

The January 1997 orthopedic examiner noted the veteran's 
history of injury 30 years earlier and his current complaints 
of pain with overhead activities.  However, there was no 
objective medical evidence that his overhead movements were 
limited.  While there was callus formation at the fracture 
site and pain to palpation both here and around the shoulder 
joint, there was no evidence of neurovascular defect and no 
signs of bicipital tendonitis.  There was no crepitus and 
range of motion of the right shoulder showed flexion to 130 
degrees, abduction to 130 degrees, external rotation to 45 
degrees and internal rotation to T12.  There were no signs of 
instability.  The diagnosis was reported as: 1) impingement 
and rotator cuff tear, right shoulder; 2) very early 
degenerative changes, right shoulder; 3) status post right 
clavicle fracture.  While the veteran clearly continued to 
have disability involving his right clavicle and shoulder, 
his range of motion, in particular abduction, had actually 
improved.  The orthopedic examiner recommended a magnetic 
resonance imaging (MRI) to determine whether there was a non-
union of the fractured clavicle.  He noted that a well-healed 
clavicle fracture rarely remains symptomatic and that the 
only way this fracture would contribute to the veteran's 
shoulder problems was if there was a non-union, or the callus 
formation impinged on the rotator cuff. 
The veteran's right shoulder was further evaluated by VA 
examination in December 1997.  The veteran reported that he 
could not throw overhand and could not perform overhead work.  
The examiner noted a mild tenderness over the bicipital 
tendon and on impingement maneuvers, with decreased range of 
motion of the right shoulder.  However, he noted no objective 
evidence of pain on active range of motion and did not 
indicate the extent of limited motion.  The examiner stated 
that by X-ray the veteran's fracture was healed and he did 
not believe an MRI or bone scan would add anything to the 
overall diagnosis of a healed clavicular fracture.  He 
reported a diagnosis of impingement syndrome and/or rotator 
cuff tear, right shoulder, that was likely related to the 
injury sustained during service.  

A July 1998 VA examination reflected the veteran's complaints 
of pain in the right shoulder and clavicle.  The veteran 
reported that he could not lift anything over his head 
because he could not lift his shoulder up.  He stated that 
the pain in his clavicle and right shoulder was constant and 
at a level 2-3 on a scale of 1-10.  Physical examination 
revealed a bony deformity prominent over the mid clavicle 
that was mildly tender to palpation.  He had moderate 
tenderness to palpation over the biceps tendon and 
coraoacromial ligament.  The supraspinatus was mildly tender 
distally.  There was moderate pain on impingement maneuvers.  
There was mild weakness of the right shoulder in comparison 
to the left.  Range of motion of the right shoulder revealed 
flexion to 90 degrees, extension to 84 degrees, abduction to 
71 degrees and rotation to 3 degrees externally, 2 degrees 
internally. On repeated range of motion there was no evidence 
of loss of motion, and no loss of strength with endurance 
testing.  The diagnosis was reported as right clavicle 
fracture with right shoulder injury, with resultant 
impingement syndrome and/or rotator cuff tear, with loss of 
motion.  The examiner noted that the veteran's symptoms were 
worsening over time.  

The veteran's rating was increased to 20 percent subsequent 
to this July 1998 VA examination report, on the basis of 
limitation of arm motion to shoulder level.  However, the 
Board concludes that the evidence of record supports a 20 
percent rating effective from the December 24, 1997 VA 
examination report.  While there is no range of motion study 
in the December 1997 VA examination, the examiner did note 
decreased motion of the right shoulder, and the veteran 
stated that he could not throw overhand or perform overhead 
work.  Moreover, given that the July 1998 examination report 
revealed limitation of abduction to 71 degrees, and the 
examiner's statement that the veteran's condition was 
worsening, the Board finds that resolution of reasonable 
doubt is required and an earlier effective date of December 
24, 1997, is warranted for a 20 percent rating for the 
veteran's service-connected right clavicular fracture with 
impingement syndrome, based upon December 24, 1997 being the 
earliest date that entitlement to the higher evaluation being 
demonstrated.  38 C.F.R. § 3.400(o)(1).  


ORDER

An earlier effective date of December 24, 1997, for 
assignment of a disability rating of 20 percent for residuals 
of a fractured right clavicle with impingement syndrome is 
granted, subject to the provisions governing the award of 
monetary benefits. 


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

